Case 4:18-cv-00442-ALM-CMC Document 125-3 Filed 04/03/20 Page 1 of 3 PageID #: 6134




                              Exhibit 3
4/3/2020
      Case                             Yahoo Mail
             4:18-cv-00442-ALM-CMC Document       - RE: Motion
                                              125-3      Filed for Leave to File TAC
                                                                   04/03/20        Page 2 of 3 PageID #: 6135



    RE: Motion for Leave to File TAC

    From: Prather, Laura (laura.prather@haynesboone.com)

    To:      stevenbiss@earthlink.net; BodneyD@ballardspahr.com

    Cc:      tyclevenger@yahoo.com
    Date: Monday, February 17, 2020, 07:30 PM EST



    Steve,



    We oppose the filing of the Motion for Leave.




    Laura Lee Prather, Appellate Law Board Certified
    Partner
    (t) +1 512.867.8476


    Licensed in Texas, California, New York, and D.C.



     From: Steven S. Biss <stevenbiss@earthlink.net>
     Sent: Monday, February 17, 2020 3:57 PM
     To: Prather, Laura <Laura.Prather@haynesboone.com>; David J. Bodney <BodneyD@ballardspahr.com>
     Cc: Ed Butowsky <ebutowsky@gmail.com>; Ty Clevenger <tyclevenger@yahoo.com>
     Subject: Motion for Leave to File TAC




      EXTERNAL: Sent from outside haynesboone



     Laura,


     Attached in RTF is our Motion for Leave to File Third Amended Complaint and a proposed
     Order.


     We would like to file today, but will await to hear from you.


     Please call me to discuss or let me know via email if you oppose the motion and, if so, why, so I
     can complete the certificate. Thank you.



                                                                                                                1/2
4/3/2020
      Case                             Yahoo Mail
             4:18-cv-00442-ALM-CMC Document       - RE: Motion
                                              125-3      Filed for Leave to File TAC
                                                                   04/03/20        Page 3 of 3 PageID #: 6136



     Steven S. Biss
     (Virginia State Bar # 32972)
     300 West Main Street, Suite 102
     Charlottesville, Virginia 22903
     Telephone (804) 501-8272
     Facsimile: (202) 318-4098
     Email: stevenbiss@earthlink.net
     Email: stevensbiss@protonmail.ch
     www.linkedin.com/in/steven-s-biss-6517037

     IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
     tax advice that may be contained in this communication (including any attachments) is not
     intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
     penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
     another party any transaction(s) or tax-related matter(s) that may be addressed herein.

     This communication (including any attachments) may contain legally privileged and confidential
     information intended solely for the use of the intended recipient. If you are not the intended
     recipient, immediately stop reading this email and delete it from your system.



    CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
    may be privileged and should be read or retained only by the intended
    recipient. If you have received this transmission in error, please
    immediately notify the sender and delete it from your system.




                                                                                                                2/2
